Name: Council Regulation (EEC) No 3720/84 of 18 December 1984 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey (1985)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 31 . 12 . 84 Official Journal of the European Communities No L 343/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3720/ 84 of 18 December 1984 on the total or partial suspension of Common Customs Tariff duties on certain agricultural products originating in Turkey ( 1985 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, the arrangements to be applied with regard to imports into Greece , originating in Algeria , Israel , Malta , Morocco, Portugal , Syria , Tunisia or Turkey ( 2 ); whereas , as a result , this Regulation applies to the Community of Nine, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 3033 / 80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products 0 ) and in particular Article 12 thereof, Having regard to the proposal from the Commission, Whereas , under Annex 6 of the Additional Protocol laying down the conditions , procedures and timetables for implementing the transitional phase pursuant to Article 4 of the Agreement establishing an association between the European Economic Community and Turkey, and under Article 1 of the Interim Agreement between the European Economic Community and Turkey consequent on the accession of new Member States to the Community , the Community must totally or partially suspend the Common Customs Tariff duties applicable to certain products ; whereas it also appears necessary on a provisional basis to adjust or supplement some of the advantages provided for in the abovementioned Annex 6 ; whereas the Community should therefore , with regard to the products originating in Turkey contained in the list annexed to this Regulation , suspend until 31 December 1985 either the fixed component of the charge applicable to the goods coming under Regulation (EEC) No 3033 / 80 or the customs duty applicable to the other products , at the levels indicated for each of them; Whereas , in accordance with Article 119 of the 1979 Act of Accession , the Council adopted Regulation (EEC) No 3555 / 80 of 16 December 1980 determining Article 1 1 . From 1 January until 31 December 1985 the products originating in Turkey listed in the Annex shall be admitted for import into the Community of Nine at the customs duties indicated for each of them. 2. For the purposes of application of this Regulation, 'originating products' shall mean those products which fulfil the conditions laid down in Association Council Decision No 4 /72 annexed to Regulation (EEC) No 428 / 73 ( 3 ), as amended by Decision No 1 / 75 annexed to Regulation (EEC) No 1431 / 75 ( 4). The methods of administrative cooperation which ensure that the products listed in the Annexes benefit from the total or partial suspension shall be those laid down in Association Council Decision No 5 / 72 annexed to Regulation (EEC) No 428 /73 , as last amended by Decision No 1 / 83 , annexed to Regulation (EEC) No 993 / 83 ( s ). Article 2 When the imports of products benefiting from the arrangements provided for in Article 1 come into the ( 2 ) OJ No L 382 , 31 . 12 . 1980 , p . 1 ( 3 ) OJ No L 59 , 5 . 3 . 1973 , p . 73 . ( «) OJ No L 142 , 4. 6 . 1975 , p . 1 . ( s ) OJ No L 112 , 8 . 4 . 1983 , p . 1 .( ») OJ No L 323 , 29 . 11 . 1980 , p. 1 . No L 343 /2 Official Journal of the European Communities 31 . 12 . 84 within a maximum period of 10 working days from receipt of the request and shall inform the Member States of the action taken . 3 . Any Member State may refer the Commission's action to the Council , within a period of 10 working days following the day of its notification . The intervention of the Council shall not have a suspensory effect . The Council shall meet without delay . It may by a qualified majority amend or annul the measure taken . Community in quantities or at prices which cause or threaten to cause serious loss to the Community producers of similar products or directly competitive products , the Common Customs Tariff duties may be partially or wholly reintroduced for the products in question . These measures may also be taken iri the event of serious loss or the threat of serious loss limited to a single region of the Community . Article 3 1 . In order to ensure the application of Article 2 , the Commission may decide by means of a Regulation to reintroduce Common Customs Tariff duties for a limited period . 2 . Where the Commission has been requested by a Member State to take action it shall take a decision Article 4 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1984 . For the Council The President P. BARRY 31 . 12 . 84 Official Journal of the European Communities No L 343 / 3 ANNEX List of products falling within Chapters 1 to 24 originating in Turkey for which there are grounds for total or partial suspension of the Common Customs Tariff CCT heading No Description Rate of duty 07.01 Vegetables , fresh or chilled: T. Other : ex II . Aubergines, from 1 to 14 January 9% ex III . Other:  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ); Moringa oleifera (drumsticks ) Free 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared &lt;4or immediate consumption : ex E. Other vegetables :  Okra (Hibiscus esculentus L. or Abelmoschus esculentus (L. ) Moench ) Free 07.04 Dried , dehydrated or evaporated vegetables , whole, cut, sliced, broken or in powder but not further prepared: ex B. Other :  Horse-radish (Cochlearia armoracia ) Free 08.01 Dates , bananas , coconuts , Brazil nuts, cashew nuts, pineapples , avocados , mangoes , guavas and mangosteens, fresh or dried , shelled or not: ex B. Bananas :  Dried Free ex 08.09 Other fruit , fresh :  Rose-hips fruit Free  Watermelons , from 1 November to 31 March 6,5 % 08.10 Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex D. Other:  Rose-hips fruit Free No L 343 /4 Official Journal of the European Communities 31 . 12 . 84 CCT heading No Description Rate of duty 08.11 Fruit provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions ), but unsuitable in that state for immediate consumption: ex E. Other:  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09 , excluding pineapples, melons and watermelons Free 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose 3 % + vc C. Chocolate and chocolate goods , whether or not filled; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa 9 % + vc with a max. of 27 % + ads 19.02 Malt extract : preparation of flour, meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa: B. Other: ex II . Other:  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough , known as 'papad' Free ex 19.04 Tapioca and sago , excluding tapioca and sago substitutes obtained from potato or other starches 2 % + vc 20.07 Fruit juices ( including grape must) and vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1,33 g/cm3 at 20 °C: III . Other : ex a ) Of a value exceeding 30 ECU per 100 kg net weight:  Fruit falling within subheading 08.01 A  Fruit falling within heading Nos 08.01 B to H, 08.08 B , E and F and 08.09 , excluding pineapples , melons and watermelons Free 8 % ex b) Other:  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 8 % + (L ) 31 . 12. 84 Official Journal of the European Communities No L 343 / 5 CCT heading No Description Rate of duty 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise prepared: I. Maize 3 % + vc II . Rice 3 % + vc III . Other 2 % + vc Abbreviations: ( L) = levy , vc = variable component, ads = additional duty on sugar.